Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on November 20, 2020 was received.  Claim 36 was newly added.  
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 05, 2020. 

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 is allowable if rewritten in independent form including all of the limitations of the base claim because the prior arts in the record, Brecht et al. (US 6,590,057 B1) does not teach wherein the further metal component is zinc (Zn) in an example, and wherein the molar ratio of lithium to zinc is at least 5:1 mol/mol. The x 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 36 provide for the use of coating composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 36 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 

Claim Rejections - 35 USC § 103
The claim rejections under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Brecht et al. (US 6,590,057 B1) in view of Groenewolt et al.  (US 8,569,438 B2) on claims 1-9, 18-27 and 34 are maintained.  
Regarding claim 1, Brecht teaches a composition comprising catalyst lithium and bismuth metal component for example (Col. 2, lines 6-8), comprising   a) organic polyisocyanates with b) at least one polyether polyol (which reads on polyhydroxy group-containing compound), f) a catalyst mixture containing i) at least one organic titanium and/ or zirconium compound, ii) at least one organic lithium carboxylate, iii) additionally at least one organic bismuth carboxylate, for example, wherein components a), b), and f) are present separately from one another, or are mixed wholly or at least partly with one another (Col. 2, lines47-Col. 3, lines 37, Col. 7, lines 17-24, Col. 12-16), regarding to the coating material system in the preamble, because polyurethane with polyhydroxy and polyisocyanate using as coating is well known in the art, and Brecht discloses that the field of application for the use of lithium and bismuth catalysts is mainly used in the area of surface coating (Col. 2 lines 1-8), therefore it is anticipated the composition discloses above is capable to use as a coating martial system, in addition molding in board interpretation is a type of coating on a mold.  The recitation a coating material system has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight 
Brecht doesn’t explicitly teach an acid number of the polyhydroxy group-containing compound.  However, in an analogous art in the same field of endeavor, Groenewolt teaches a coating composition for producing polyurethane comprising at least one hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g (Col. 10, lines 4-39, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g to the polyurethane composition in Brecht, because Groenewolt disclosed the use of a hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g is very preferred and produce a high scratch resistance and weathering stability coating agent as a whole (Col. 1, lines 15-19, Col. 10, lines 4-39).  Brecht does not explicitly teaches the whole range of the acid number of the polyhydroxy group-containing compound, not more than 9 mg KOH/g, but teaches an acid number of between 0 and 30 mg KOH/g as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range not more than 9 mg KOH/g, because the claimed range not more than 9 mg KOH/g overlap or lie inside ranges disclosed by the prior art an acid number of between 0 and 30 mg KOH/g, a prima facie case of obviousness exists and expect the same success when applying the same acid number.  

Regarding claim 2, Brecht teaches a catalyst mixture containing i) at least one organic titanium and/ or zirconium compound, ii) at least one organic lithium carboxylate, iii) additionally at least one organic bismuth carboxylate, for example (Col. Col. 3, lines 8-13, Col. 7, lines 17-24, Col. 12-16).

Regarding claim 4, Brecht teaches wherein the polyioscyanate-containing compound is 1,6-hexamethylene diisocyanate (HDI), for example (Col. 3, lines 24-65).
Regarding claim 5, Brecht teaches a composition as disclosed above. Brecht doesn’t explicitly teach an acid number of the polyhydroxy group-containing compound.  However, in an analogous art in the same field of endeavor, Groenewolt teaches a coating composition for producing polyurethane comprising at least one hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g (Col. 10, lines 4-39, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the 
Brecht does not explicitly teaches the whole range of the acid number of the polyhydroxy group-containing compound, not more than 7 mg KOH/g, but teaches an acid number of between 0 and 30 mg KOH/g as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range not more than 7 mg KOH/g, because the claimed range not more than 7 mg KOH/g overlap or lie inside ranges disclosed by the prior art an acid number of between 0 and 30 mg KOH/g, a prima facie case of obviousness exists and expect the same success when applying the same acid number.  
Regarding claim 6, Brecht teaches comprising at least one polymer polyol containing 1 to 50 wt. % filler, relative to the polymer polyol (Col. 2, lines 47-65), wherein the individual components are present separately form one another or are mixed wholly or at least partly with one another or with components a), b) or f) (Col. 3, lines 24-36).
Regarding claim 7, Brecht teaches the catalysts is present entirely or at least partly in at least one of the components (A) or (B) present separately from one another. (Col. 11, lines 60-Col. 12, lines 4).

Regarding claim 9, Brecht teaches comprising at least one polymer polyol containing 1 to 50 wt. % filler, relative to the polymer polyol (Col. 2, lines 47-65), wherein the individual components are mixed wholly or at least partly with one another or with components a), b) or f) (Col. 3, lines 24-36), and prepolymers having such isocyanate groups, by the reaction with low-molecular weight chain extenders and/or crosslinking agents d) and/or the remaining portion of the polyol components b) and optionally c) (Col. 3, lines 24-36).
Regarding claim 18, Brecht teaches a catalyst mixture containing i) at least one organic titanium and/ or zirconium compound, ii) at least one organic lithium carboxylate, iii) additionally at least one organic bismuth carboxylate, for example (Col. Col. 3, lines 8-13, Col. 7, lines 17-24, Col. 12-16).
Regarding claim 19, Brecht teaches in experiment 25 in table 8, 0.04wt% Li-2-Hex cem and 0.02 wt% of Coscat 83 (Bismuth component), therefore the molar ratio of Li:Bi is 9.6:1 (calculation of mole ratio: Li-2-Hex cem is Lithium 2-ethylhexanoate according to table 3 in Col.12, which has a molecular weight of 150.2 g/mol, and Coscat 83 is Bismuth(III) neodecanoate according to table 3, which has a molecular weight of 722.7g/mol, therefore the mole ratio of Li:Bi is 9.6:1 mol/mol).
Regarding claim 20, Brecht teaches in experiment 25 in table 8, 0.04wt% Li-2-Hex cem and 0.02 wt% of Coscat 83 (Bismuth component), therefore the molar ratio of Li:Bi is 9.6:1 (calculation of mole ratio: Li-2-Hex cem is Lithium 2-ethylhexanoate 
Regarding claim 21, Brecht teaches a composition as disclosed above. Brecht doesn’t explicitly teach the polyhydroxy group-containing compound is polyacrylate polyols or polymethacrylate polyols.  However, in an analogous art in the same field of endeavor, Groenewolt teaches a coating composition for producing polyurethane comprising at least one hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols and/or polymethacrylate polyols (Col. 10, lines 4-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols and/or polymethacrylate polyols to the polyurethane composition in Brecht, because Groenewolt disclosed the use of a hydroxyl-containing compound (A) such as polyacrylate polyols and/or polymethacrylate polyols is very preferred and produce a high scratch resistance and weathering stability coating agent as a whole (Col. 1, lines 15-19, Col. 10, lines 4-39). 
However, Brecht does not explicitly teaches polyacrylate polyols, but teach polyester polyols.  polyacrylate polyols and polyester polyols are considered functionally equivalent polyhydroxyl-containing compound (Groenewolt: Col. 10, lines 4-39).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute polyacrylate polyols for polyester polyols disclosed by Brecht.  
Regarding claim 22, Brecht teaches a composition as disclosed above. Brecht doesn’t explicitly teach an acid number of the polyhydroxy group-containing compound.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g to the polyurethane composition in Brecht, because Groenewolt disclosed the use of a hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g is very preferred and produce a high scratch resistance and weathering stability coating agent as a whole (Col. 1, lines 15-19, Col. 10, lines 4-39). 
Brecht does not explicitly teaches the whole range of the acid number of the polyhydroxy group-containing compound is 0.5-5 mg KOH/g, but teaches an acid number of between 0 and 30 mg KOH/g as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range is 0.5-5 mg KOH/g, because the claimed range is 0.5-5 mg KOH/g overlap or lie inside ranges disclosed by the prior art an acid number of between 0 and 30 mg KOH/g, a prima facie 
Regarding claim 23, Brecht teaches a composition as disclosed above. Brecht doesn’t explicitly teach the polyhydroxy group-containing compound is polymethacrylate polyols.  However, in an analogous art in the same field of endeavor, Groenewolt teaches a coating composition for producing polyurethane comprising at least one hydroxyl-containing compound (A) such as polyester polyols and polymethacrylate polyols (Col. 10, lines 4-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a hydroxyl-containing compound (A) such as polyester polyols and polymethacrylate polyols to the polyurethane composition in Brecht, because Groenewolt disclosed the use of a hydroxyl-containing compound (A) such as polymethacrylate polyols is very preferred and produce a high scratch resistance and weathering stability coating agent as a whole (Col. 1, lines 15-19, Col. 10, lines 4-39). 
However, Brecht does not explicitly teaches polymethacrylate polyols, but teach polyester polyols.  polymethacrylate polyols and polyester polyols are considered functionally equivalent polyhydroxyl-containing compound (Groenewolt: Col. 10, lines 4-39).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute polymethacrylate polyols for polyester polyols disclosed by Brecht.  
Regarding claim 24, Brecht teaches comprising at least one polymer polyol containing 1 to 50 wt. % filler, relative to the polymer polyol (Col. 2, lines 47-65),
Regarding claim 25, Brecht teaches the catalysts can be added to the polyol formulation either as a prepared mixture in the corresponding ratio (Col. 7, lines 17-23).

Regarding claim 27, Brecht teaches wherein more preferred catalyst is Lithium(l) neodecanoate for example (Col. 7, lines 25-43, Col. 8, lines 38-61).
Regarding claim 34, Brecht teaches a composition as disclosed above.  Brecht does not explicitly wherein the catalyst further comprises zinc in an example.  However, Brecht discloses the use of lithium compounds together with zinc compounds is an effective catalyst combination (Col. 1, lines 20-27).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the catalyst further comprises zinc to the composition in Brecht, because Brecht discloses the use of lithium compounds together with zinc compounds is an effective catalyst combination (Col. 1, lines 20-27).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 and 18-27and are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19-26 and 37-44 of copending Application No. 15/545,561 (‘561).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 19 and 22 are generic to all that is recited in claims 1 of copending application '561.  That is, claims 19 and 22 of copending application falls entire within the scope of claim 1 or, in other words, claim 1 is anticipated by claims 19 and 22 of copending application.  
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132  filed November 20, 2020 is insufficient to overcome the rejection of claims 1-9 18-27, 34-36 based upon pre-AIA  35 U.S.C. 103(a) as set forth in the last Office action because: arguments in the 132 declaration are not commensurate in scope with the claims and not persuasive.  
Regarding the argument on Brecht’s catalyst for a shoe sole PU rubber would not have been thought applicable to a coating system because applying different process.  However, process is not in the scope of the claim, the claim is not limited the field of coating.  As disclosed the rejection above, molding in board interpretation is a type of coating on a mold.  
Regarding the argument on Groenewolt comprising silane group.  However, the scope of claim is comprising, therefore silane group in not exclude in the claim scope. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding the argument on Brecht teaches away from using its catalyst in a coating system, because Brecht disclose bismuth catalysts are preferably used alone in the field of surface coating.  However, Brecht does not disclose that bismuth catalysts cannot be combine with other catalysts.  Disclosed examples and preferred .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed on November 20, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
The claimed catalyst allows the avoidance of toxic, tin-containing catalysts;
Applicant has surprisingly or unexpected found that using polyhydroxy group-containing coumpounds having acid numbers of not more than 9 mg KOH/g, cure more rapidly than comparable coating systems comprise polyols with higher acid numbers;
Brecht discloses completely different technical field;
Groevewolt discloses silane group and catalyst Li is not combine with other catalysts. 
Groenewolt offers no basis to select an acid number of not more than 9 mg KOH/g, Groenewolf fails to indicate any criticality in its acid number range.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees. In response to applicant's argument the scope of the claim is not exclude tin-containing catalysts, because the scope of the claim is comprising. In other words, Applicant is arguing limitations not in the scope of the claim.

 The rebuttal by the unexpected performance for the claimed method on prima facie obviousness is not commensurate in regards to claims, in that claims are broader than evidence presented for unexpected results.  Applicant’s examples do not show unexpected of the acid number range claimed for all examples, because both C4 and I4 show a print test time >360 min, even though, I4 has acid number 1.5 mg KOH/g and C4 have acid number 14.1 mg KOH/g with same other components, but the curing rate for I4 and C4 are the same >360 min.  Therefore, the acid number range claimed is not unexpected.  

In response to Applicant’s arguments, the examiner respectfully disagrees. Both Brecht and Groenewolt teaches the same field of producing polyurethane.  Polyurethane with polyhydroxy and polyisocyanate using as coating is well known in the art, and Brecht discloses that the field of application for the use of lithium and bismuth catalysts is mainly used in the area of surface coating (Col. 2 lines 1-8), therefore it is anticipated the composition discloses above is capable to use as a coating martial system, in addition molding in board interpretation is a type of coating 

In response to Applicant’s arguments, the examiner respectfully disagrees. In response to applicant's argument the scope of the claim is not exclude silane group, 

In response to Applicant’s arguments, the examiner respectfully disagrees.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g to the polyurethane composition in Brecht, because Groenewolt disclosed the use of a hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g is very preferred and produce a high scratch resistance and weathering stability coating agent as a whole (Col. 1, lines 15-19, Col. 10, lines 4-39).  Brecht does not explicitly teaches the whole range of the acid number of the polyhydroxy group-containing compound, not more than 9 mg KOH/g, but teaches an acid number of between 0 and 30 mg KOH/g as discussed above.   It would have been a prima facie obvious to have selected the overlapping 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                 /HAI Y ZHANG/                Primary Examiner, Art Unit 1717